Moses, C. J.,
dissenting. In the opinion ®f the Court, it is assumed that the Master, in his report, “ held that the bond called for the payment of Confederate money, according to the true intent and understanding of the parties.”
It is further assumed, that the said report, so far as it relates to the character of the currency which the parties had in view, was sanctioned by the Chancellor. Regarding this as an established fact, the Court ajiplies to1 the case the rule it adopted in Harmon vs. Wallace.
The opinion of the Court thus gives effect to a question of fact as concurred in both by the Chancellor and Master. With proper deference, I submit that there is nothing in the decree of the Chancellor to sustain the conclusion.
The Master did reduce the amount apparently due on the bond to the value of national currency, as compared with Confederate Treasury notes at its date; and if this act was to intimate his judgment as to the intention of the parties in regard to the character of money through which the payment was to be made, the effect is entirely destroyed by his statement, in this respect, “ that the testimony shows that the object of the parties, in extending the time of payment of the bond in the terms of the condition, was to obtain a more settled currency than that which existed at the date of the bond.”
So far from adopting this report, the Chancellor recommitted it to the Master, who, on 24th October, 1868, reported “that, in pursuance of said order, he had other witnesses brought before him, but found nothing in their testimony which enabled him to fix the real value of the property in July, 1864.” It obviously appears that the object of the Chancellor, in the remittal, was to ascertain *204the value of the premises at the time of the execution of the agreement.
The decree, not holding that the character of the currency, which the parties had “ in view,” was that which the Master adopted, is based upon an entire repudiation of his conclusion, and establishes the amount of the debt by reference to all the facts presented by the testimony “ showing the true value and consideration of the bond at the time it was made.” This constituted, too, the very matter of inquiry submitted to the Master by the first order of reference.
We are, therefore, free from the effect of a concurrence between the Chancellor and Master on a question of fact, which is usually held conclusive on this Court.
I propose, now, to present my views of the case before us.
On the fourth of August, 1864, an agreement, in writing, was entered into between John McKeegan, the plaintiff and petitioner, and the Rev. Patrick O’Neill on behalf of Daniel McSwiney, the defendant, for the sale and purchase of certain real estate in the city of Charleston.
By its terms, as alleged in the bill, the price was fixed at $30,-000, one-half thereof to be paid in Confederate notes of the last issue, and the balance to be secured by the bond of the defendant with a good surety, “ payable two years after the blockade of the port of Charleston shall have been effectually raised, with interest thereon, semi-annually, with a mortgage of the premises.” The agreement was carried into effect by the payment of the $15,000 in Confederate Treasury notes, and the execution of the title, bond and mortgage, the Rev. P. O’Neill (since deceased) having signed the bond as surety.
The bill was filed for foreclosure of the mortgage, and the material question before the Court involved the value of the obligation to the plaintiff, and this depended on the amount which he had a right to exact for its payment.
While, on the one hand, he avers and contends by his bill that he is entitled to the whole sum, in such money as was current when the bond fell due, the defendant, on the other, denies- that his liability can be extended beyond the value of Confederate notes converted into national currency at its date.
The grounds of'appeal which question the constitutionality of the Ordinance, and its applicability to this contract, are disposed of by the decision of the Court of Errors, in December, 1867, in Rut*205land vs. Copes et al., and Thomas vs. Raymond, 15 Rich., 84; the last named case will be more particularly noticed hereafter.
Nor is it necessary to consider whether a proper construction of the Ordinance requires that regard is to be had to the real consideration of the contract as its value, or that this is to be estimated by the worth of the obligation. In either view, the purpose proposed is accomplished. Without violating or impairing the obligation of the contract, it seeks to attain its true intent, as understood between the parties, and to give it that effect which was designed to attach to it by those who best knew its import, and were to be mutually affected by it.
The issue between the parties is as 'to the amount for which the defendant is to be held liable on the bond for $15,000. Is he to be hold to its payment in specie, or the present prevailing currency ? or, is he entitled to any abatement by reason of the true value and real character of the consideration of the contract at the time it was made, and the particular circumstances which attended its inception, and, if so, to what extent?
In the written contract for the purchase, the price, as set down, is, “the full sum of $30,000, one half thereof in Confederate Treasury notes, of the last issue, and the balance in his bond, bearing-date this day (4th August, 1864,) payable two years after the blockade of the port of Charleston shall have been effectually raised, with interest thereon, semi-annually, from date.”
The language of the agreement would seem to imply a conviction, on the minds of the contracting parties, that when the blockade should be effectually-raised, it would be through the success of the Confederate arms, and that the circulating medium, prevailing at the time of the agreement, would continue to be the currency in use in the State, whether increased or diminished in value it was not easy to predict.
They must have had, too, each for himself, some standard by which the value of the property was to be measured. According to the conclusion of the Chancellor, its “ true value, at the date of the purchase, may be set down at $6,600,” and it would be difficult to conceive of any view which the seller could have taken to enhance it to the amount he now requires, or what consideration could have urged the purchaser to depreciate it, as he now claims.
The sum fixed being so exorbitantly above its value in gold, we are obliged to assume that the price at which it -was rated was not measured by that standard. One-half of the purchase money *206was paid in Confederate Treasury notes, “ and the balance was to be paid two years after the blockade of the port of Charleston shall have been effectually raised, with interest,” &c. To confine the plaintiff to the “'value of Confederate money, as of August, 1864, would not comport with his intention, evident on the face of the contract, not to sell the property at $80,000 in that currency. To hold the defendant to the payment of $15,000, either in specie or United States currency, as the one-half of the value of the property, when, in the language of the agreement, $15,000 in Confederate money was to be received as payment of one-half of the stipulated price, would so clearly violate what appears to have been the manifest intention of both of them, that the conclusion need only to be seen to be discarded.
This view disposes of the point made in the tenth ground of appeal, which resists the conclusion of the Chancellor that the plaintiff received half of the consideration for which he sold the premises.
It is not necessary to enquire how far the defendant would be bound by any promise or undertaking of the late Rev. Mr. O’Neill, as his agent or attorney. This would depend on the extent of the power and authority conferred. These have not been shown.
It is true that where, as in this case, parol testimony is admitted for the purpose of affording aid in arriving at the intention of the parties, all that was said by either, brought home to the other, no matter through what medium, would be heard and considered as bearing on the result.
It is not alleged or proved that the defendant understood that the balance of the purchase money was to be paid in specie. Mr. Mc-Keegan, in his testimony, no where states that he expressed, even to Mr. O’Neill, his purpose that it was to be paid in specie. It is true, he says in his bill, that he averred to Mr. O’Neill such purpose. It appears, however, from his testimony, (before the Master,) that Mr. O’Neill understood, at first, that the transaction was to be closed by the payment of the whole price in Confederate notes, for he says : “ Father O’Neill went off and brought a title drawn he, (witness,) examined the title, carried it back to him, and said to him : “I did not intend to sell my property, in that way, and will not sell it.” “ Some time after he called on me again, and for some time after followed me up about selling him the property. At length, I told him the only way I would sell this property would be in this way: you pay me $30,000, one-half in Confederate money, new issue, and the *207other half two years after the effectual raising of the blockade of the port of Charleston.” He said, “ if you sell in that way, you will get more for it than if you put it in market after the war is over.” “The understanding between Father O’Neill and myself, in making the trade, was that, at the time when the bond became due, there would be a settled currency of some kind or another, and that I should be paid something towards what the property was worth, as the money I was getting was worth nothing. It was perfectly understood betwixt Father O’Neill and myself,” as he (witness) now expresses it, “ and made in good faith.”
Taking this as a whole, it does not impress the mind with the conviction that Father O’Neill looked to the bond as one on which specie was of right to be claimed.
This case cannot be distinguished from that of Thomas vs. Raymond, above referred to. There the plaintiff, in August, 1863, sold a house and lot in . the- town of Greenville to the defendant, Mary Raymond, for the sum of $7,000, payable six months after the ratification of peace with the United States, or before, at his option, with interest, payable annually. To secure the payment, the defendant gave her sealed note, and also a mortgage of the premises. In May, 1866, the bill for foreclosure was filed. The defendant submitted that the note was subject to the Ordinance of the Convention of the 27th September, 1865, which the plaintiff resisted: First, because the provisions of the Ordinance were not applicable to this particular transaction, as, from the terms of the note, it was apparent that it was the intention of the parties that it should be paid in good money, or that the plaintiff should have the right to wait until six months after the termination of the war, and demand such currency as might be in use at the time. Secondly, because the Ordinance violated the Constitution of the United States, as impairing the obligation of a contract. Both objections were overruled by the Chancellor, who referred the case to the Commissioner, to inquire and report what was the value of the premises on the 25th of August, 1863. After fully and minutely examining and considering all the testimony reported, he decreed that the sum due on the note was §2,500, the value of the property on the day of sale. On appeal, his judgment was sustained by the Court of Errors.
I do not desire to be understood, in citing this case, as holding the Chancellor restricted, in his inquiry as to “ the true value and real character of the consideration,” to the value of the property *208at the day of sale. He is to look to “ the particular circumstances ” of the case, “and effect substantial justice,” so far as it is within human ability and power to do so.
The evidence touching the value of the property before the war, at the time of the contract, and since the war, was brought to the notice of the Chancellor on Circuit, and was fully heard and considered by him. On a question of fact, his judgment should not be interfered with, unless manifest error is made to appear, or the testimony so preponderates against his conclusion that a dissent from it would be compelled.
In my view, the reversal of the Chancellor’s decree, for the reasons assigned, is not in conformity with equity or justice.